Citation Nr: 1122755	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-49 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear perforated tympanic membrane.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left ear perforated tympanic membrane, to include residuals of perforated tympanic membrane.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran & B.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for residuals of a traumatic brain injury was raised during the March 2011 BVA hearing.  See March 2011 Hearing Transcript, page 18.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for left ear perforated tympanic membrane, to include residuals of perforated tympanic membrane and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Entitlement to service connection for left ear perforated tympanic membrane was denied by the RO in a November 2006 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

2.  Evidence pertaining to the Veteran's left ear perforated tympanic membrane received since the November 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for bilateral hearing loss was denied by the RO in a July 1973 rating decision.; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

4.  Evidence pertaining to the Veteran's bilateral hearing loss received since the July 1973 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW


1.  The November 2006 rating decision that denied entitlement to service connection for left ear perforated tympanic membrane is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 2006 rating decision is new and material, and the Veteran's claim for service connection for left ear perforated tympanic membrane is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The July 1973 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the July 1973 rating decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Left Ear Perforated Tympanic Membrane

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for service connection for left ear perforated tympanic membrane was last denied in a rating decision of November 2006.  The Veteran did not complete a timely appeal and subsequently, the November 2006 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for left ear perforated tympanic membrane may only be opened if new and material evidence is submitted.  

In this instance, since the November 2006 rating decision denied the claim on the basis that there was no diagnosis or link to service, the Board finds that new and material evidence would consist of evidence of a diagnosis of a perforated tympanic membrane or link to service.

Evidence received since the November 2006 rating decision consists of numerous records and documents.  Specifically, the Veteran testified during the BVA hearing that a physician told him he had inner eardrum damage as a result of an explosion during service.  See March 2011 BVA hearing transcript, page 9.  Additionally, VA outpatient records indicate that the Veteran has a history of tympanic membrane perforation on the left side.  See February 2009 VA outpatient note.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for left ear perforated tympanic membrane.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Bilateral Hearing Loss

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, with claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for service connection for bilateral hearing loss was denied in a rating decision of July 1973.  The Veteran did not complete a timely appeal and subsequently, the July 1973 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for bilateral hearing loss may only be opened if new and material evidence is submitted.  

In this instance, since the July 1973 rating decision denied the claim on the basis that there was no evidence of in-service or post-service hearing loss, the Board finds that new and material evidence would consist of evidence of hearing loss in service or post-service.  

Evidence received since the July 1973 rating decision consists of numerous records and documents.  Specifically, the VA outpatient records indicate that the Veteran suffers from bilateral hearing loss.  See February 2009 VA outpatient note.  Additionally, the Veteran testified during the March 2011 hearing that he experienced hearing loss during service and continues to experience hearing loss.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Furthermore, the Board finds the Veteran's testimony to be credible, based upon his testimony and the consistency of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left ear perforated tympanic membrane; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent, the appeal is granted.




	(CONTINUED ON NEXT PAGE)


REMAND

The claims of entitlement to service connection for left ear perforated tympanic membrane and bilateral hearing loss have been reopened.  The Board has expanded the Veteran's claim to include residuals of left ear perforated tympanic membrane.  In light of the evidence presented, additional development is necessary.  

The Board notes that during the March 2011 hearing, the Veteran testified that he received treatment at Long Binh Hospital and Walter Reed Hospital during service in approximately September 1971.  These records should be obtained and associated with the claims file.

Available service records were reviewed.  The Veteran's entrance examination from September 1970 did not note any hearing disorder or ear disorder.  However, the service treatment records contain numerous consultations regarding hearing loss and ear complaints.  See October 1971 treatment notes and November 1971 audiometric evaluation records.  Post-service records indicate the Veteran has bilateral hearing loss.  See February 2009 VA outpatient audiology note.  To date, the Veteran has not yet been afforded VA examinations for his bilateral hearing loss or for residuals of a left perforated tympanic membrane.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.

Also, the Veteran testified that he received all of his treatment from the VA.  See March 2011 hearing transcript, page 12.  VA treatment records should be obtained from the period of 1973 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records from 1973 to present.  If no records can be located, a negative response is necessary and should be associated with the claims file.

2.  Obtain and associate with the claims file any treatment records from Long Binh Hospital and Walter Reed Hospital from approximately September 1971.  If no records can be located, a negative response is necessary and should be associated with the claims file.

3.  Next, afford the Veteran a VA examination for left ear perforated tympanic membrane (to include residuals) and bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current residuals from a left ear perforated tympanic membrane should be noted.

The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that a left ear perforated membrane and/or any currently noted residuals from a left ear perforated tympanic membrane are causally or etiologically related to service, to include the Veteran's account of an explosion during service; and,

b) that any currently diagnosed hearing loss is causally or etiologically related to service (to include a perforated tympanic membrane) or to acoustic noise exposure from service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  The RO should then readjudicate all claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


